Tbuly, I.,
delivered the opinion of the court.
On the former appeal of this case (36 South. Rep., 257) we held that the bill of complaint set out a good and valid title in the complainant, M. E. Haley.
The main legal propositions contended for by appellants were pressed upon this court in the cases of Paxton v. Valley Land Company, 67 Miss., 96 (6 South. Rep., 628); Id., 68 Miss., 739 (10 South, Rep., 77); Shotwell v. R. Co., 69 Miss., 541 (11 South. Rep., 455). The act of 1888 (p. 40, ch. 23) was considered in those eases, and its constitutionality, which was at least questioned, there upheld. The purpose of that act, as *562judicially interpreted, was to quiet and render secure the titles to lands sold under the decree of the chancery court in the suit of Gibbs v. Green, 54 Miss., 592, by vesting the title or claim of the state to the lands in all purchasers holding dands by virtue of such sale, or their vendees, who might avail themselves of the. provisions of the act by complying with certain conditions and paying certain taxes. The intent of the legislature was to convey whatever interest the state might have in any of the lands, without regard to the source from which the claim of title by the state might have been derived. The express language- of the act is that the deeds executed in pursuance thereof “shall have the effect of passing the title of the state to the lands embraced therein, whensoever the same may have been acquired.” The argument that the legislative design was merely to grant the title of the state to such lands as were rightfully subject to sale under the decree in question is, to our minds, untenable. If the lands so sold had been in fact the undisputed property of the liquidating levee board, and therefore legally liable to sale, inasmuch as the report of sale in that case was properly confirmed, no legislative act was necessary to validate a title acquired under a sale which was in all respects formal and regular. It was because of the existence of the very fact, well known'to the legislature, that, as to a large portion of the lands conveyed by the commissioners in the Gibbs-Green case, it was impossible for the purchasers of said lands to establish the title of said liquidating levee board to the same, that rendered the act of 1888 necessary. The legislature was not only aware of the inability of many purchasers to make proof of title in the liquidating levee board, but it recognized that many of the sales by which said board acquired its claim of title were -voidable, if not absolutely void, and remedied that by enacting that all such sales (except as to certain occupants and claimants under the abatement act) -theretofore made were-“valid, notwithstanding any defect or irregularity in the same, and shall not be impeached for any cause, except that the tax *563for which, said land was sold had been paid.” Further than this,, it is manifest from the phraseology of secs. 2 and 6 (pp. 41, 42) of the act that the legislature realized that the state was the true owner of at least some portions of the lands sold under the Gibbs-Green decree, and intended to divest the state of that title, in order that the purchasers might be encouraged to improve the lands, and thereby enhance their revenue-producing capacity.. Section 2 provides that the auditor, upon the payment to him of certain taxes, “shall execute to such applicant a deed conveying the state’s title to the land held by said applicant under said, conveyance, from said commissioners of the Hinds county chancery court,” and sec. 6 instructs the auditor, upon the execution of such deed, to “strike from the list of lands held by the-state the tract of land so conveyed.” We see nothing "in the language employed in this act on which to base an argument that it was the purpose of the legislature to divest the state of its title if acquired in one way, but to retain the title or claim if acquired in another way. Such a construction would not harmonize with the manifest and expressly avowed intent of the-legislature. The legislature designed to conserve the public-welfare in the adoption of the act under review, and, in so doing,, did not transcend its legitimate functions. To abridge that act, to ingraft exceptions upon it, to limit or contract its scope, as-already judicially defined, would be to undo the good effect which it has achieved. We adhere without modification to the-previous adjudications of this court with regard to the purpose- and effect of this curative act, and announce as our conclusion (finally settling, we trust, this question in the jurisprudence of the state) that sales made by virtue of the decree in the Gibbs-Green case, in which the purchasers complied with the requirements of the act of 1888, and procured quitclaims from the state,to the lands held by them, vested an absolute title in such-purchasers, so far as any and all claim of the state is concerned,, without regard to the source from which the state acquired its claim. This conclusion is in perfect harmony with all previous-*564adjudications, and is simply effectuating tlie legislative design as crystallized in the act under review.
The argument of counsel for appellants that the Delta & Pine Land Company abandoned all claim to the ¡property by receiving from the-state the taxes which it had paid on the particular tract in controversy, and that from thenceforth the lands were not subject to taxation, is unsound, even if the testimony by which it is sought to prove by parol a matter which, if it occurred, must of necessity be of record, was competent. The land had passed out of the state by its quitclaim deed under the act of 1888, and was from that date liable to assessment for taxes, and to sale if those taxes were not paid. The record shows due and regular assessment, and a sale with all necessary formalities upon default in the payment of the taxes lawfully levied.
Nor do we think a sale for taxes, legally made, is invalidated simply because the purchaser is the wife of the tax collector who conducts the sale, especially when there is neither averment nor proof of irregularity or actual fraud. Husband and wife are separate in property, and may invest their money according to the dictates of their individual judgments.
The state having no title at the date of its patents to appellants, appellants acquired no interest in the lands.

The decree is affirmed.